DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant suggest that Hu fails to teach initializing the push software development kit based on the configuration file, and completing a registration with the server; and receiving, through the push software development kit, push information transmitted by the server. Applicant argues the terminal device
receives a push software development kit corresponding to the device model from the server, the push software development kit is not included in the terminal device until it is received from the server.
Examiner respectfully disagrees. Hu teaches initializing the push software development kit based on the configuration file (paragraph 0061, i.e. the cloud server receives the configuring request, the cloud server judges whether to update the SDK of the terminal based on the terminal information in the configuring request and the configuration information already set, and sends the corresponding upgrading instruction to the Android terminal), and completing a registration with the server; and receiving, through the push software development kit, push information transmitted by the server (paragraph 0064, loading the "plugin" as disclosed corresponds to "initializing" and the configuration upgrading of the SDK in the Android terminal is finished. The updating is controlled by the configuration information of the cloud server, where registration information can be device model and App identifier| see Applicant spec paragraph 0048] as similar to [ Android terminal and SDK] and when upgrading of the SDK in the Android terminal is finished, which is similar to completing registration with a server. Examiner suggest that initiating the push software development kit or SDK[Hu] based in part on the configuration information, terminal information and whether to  update version of the SDK, nowhere in the claim language states that software development kit should not originate in the terminal device .   It’s interpreted that initiating a push software development kit is required due to version update such as in SDK. The server is not sending the same data or version to the terminal, is sending a new version or updated version of SDK.  Therefore, claims 1-20  for 102 and 103 rejection is maintained in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 6-8, 11-13, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hu et al. (US20170147323) (hereinafter Hu).

Per claim 1, Hu discloses a method for acquiring push information, applied to a terminal device, comprising: transmitting a device model of the terminal device to a server; (paragraph 0059; "device model" as corresponds to "device model" as claimed, "Android terminal" to "terminal device", "cloud server" to "server") receiving a push software development kit corresponding to the device model and a configuration file corresponding to the push software development kit transmitted by the server; (paragraphs 0061, i.e. cloud server judges whether to update the SDK [“plugin” to "push software development kit"] of the terminal based on the terminal information in the configuring request and the configuration information already set, and sends the corresponding upgrading instruction to the Android terminal); initializing the push software development kit based on the configuration file (paragraph 0061, i.e.. the cloud server receives the configuring request, the cloud server judges whether to update the SDK of the terminal based on the terminal information in the configuring request and the configuration information already set, and sends the corresponding upgrading instruction to the Android terminal, refer to Response to Argument section) , and completing a registration with the server (paragraph 0064, loading the "plugin" as disclosed corresponds to "initializing" and the configuration upgrading of the SDK in the Android terminal is finished. The updating is controlled by the configuration information of the cloud server, where registration information can be device model and App identifier| see Applicant spec paragraph 0048] as similar to [ Android terminal and SDK] and when upgrading of the SDK in the Android terminal is finished, which is similar to completing registration with a server)and receiving, through the push software development kit, push information transmitted by the server (paragraphs 0034, 0068; implicitly disclosed the "service module", i.e. the counterpart of the plugin on the server, provides services like advertising, thus notices or alert data are pushed by the server).
Per claim 2, Hu discloses the method for acquiring push information according to claim 1, wherein said initializing the push software development kit based on the configuration file, and completing a registration with the server comprises (refer to claim 1 rationale): parsing the configuration file to obtain demand parameters and initialization processes of the push software development kit; invoking the demand parameters (paragraphs 0063 and 0077, the Android terminal downloads the plug-in of the corresponding module from the cloud server based on the configuration information in the upgrading instruction, which may requires upgrading as well corresponding configuration files and parsing module 14 in cloud server 1 parses the terminal system type and the SDK version information according to the configuring request sent from the terminal 2); generating local components according to the initialization processes on a basis of the demand parameters, and transmitting registration information to the server; and receiving a push identifier transmitted by the server based on the registration information (paragraph 0077, Fig 5, ref. 14 and 22, parsing module and access request module).
Per claim 3, Hu discloses The method for acquiring push information according to claim 2, wherein said receiving, through the push software development kit, push information transmitted by the server (refer to claim 1 rationale)comprises: establishing a persistent connection between the terminal device and the server based on the push software development kit corresponding to the device model: and receiving, through the persistent connection, the push information transmitted by the server based on the push identifier(refer to the claim 1 rationale, although since the plugin on user terminal and the counterpart component, i.e. service module on the cloud server, must establish a connection in order for the server to send advertising, notices or alert data to the user terminal).
Per claim 6, refer to the same rationale as explained in claim 1 (however transmitting from the server side instead of the mobile).

Per claim 7, refer to the same rationale as explained in claim 1(where the plugin registration, i.e. receiving an identifier in response to a registration request, however it is commonly known that a registration process involves some identifier.
Per claim 8, refer to the same rationale as explained in claim 3.
Per claim 11, refer to the same rationale as explained in claim 1(see Hu, paragraph 0011, processor and memory).
Per claim 12, refer to the same rationale as explained in claim 2(see Hu, paragraph 0011, processor and memory).
Per claim 13, refer to the same rationale as explained in claim 3(see Hu, paragraph 0011, processor and memory).
Per claim 16, refer to the same rationale as explained in claim 1(see Hu, paragraph 0011, processor and memory).
Per claim 17, refer to the same rationale as explained in claim 3(see Hu, paragraph 0011, processor and memory).
Per claim 20, refer to the same rationale as explained in claim 1( paragraph 0086, Fig 6, plurality of terminals and manufacturers).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 4, 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Gaddam et al. (US 8,649,768) (hereinafter Gaddam).


Per claim 4, Hu discloses the method for acquiring push information according to claim 1, but fails to explicitly disclose further comprising: transmitting a receipt to the server after receiving the push information transmitted by the server.
In an analogous field of endeavor, Gaddam discloses transmitting a receipt to the server after receiving the push information transmitted by the server(col. 10 lines 54-58, i.e. the application 213 can similarly use the connection session to transmit a confirmation of receipt of the push data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gaddam into the invention of Hu, where Hu provides a method and electronic device for upgrading a software development kit (SDK) of an application. The method includes, at a cloud server: configuring, by the cloud server, service modules and service configuration files of the SDK and Gaddam provides a server system and a mobile device establish a push data framework for communication in order to provide better efficiency by enable server- initiated communications that do not require repeated authentication and validation of mobile devices and applications each time a connection is established and transmitting a confirmation of a receipt of push data, see Gaddam col. 2 lines 62-67 and col. 10 lines 54-58.
Per claim 9, refer to the same rationale as explained in claim 4.
Per claim 14, refer to the same rationale as explained in claim 4(see Hu, paragraph 0011, processor and memory).
Per claim 18, refer to the same rationale as explained in claim 4(see Hu, paragraph 0011, processor and memory).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim 5, 10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view Massaguer et al. (US 9,678,726) (hereinafter Massaguer).

Per claim 5, Hu discloses the method for acquiring push information according to claim 1, wherein the push software development kit is, and the configuration file corresponding to the push software development kit (paragraph 0061 and 0086, i.e. the cloud server receives the configuring request sent by any suitable number of user terminals M1-Mi [smart terminal at least includes Android and iOS], and then executes the upgrading of SDK in the terminal) but fails to explicitly disclose obtained and generated by performing a secondary encapsulation on an original push file used for pushing information to the device model.
In an analogous field of endeavor, Massaguer discloses obtained and generated by performing a secondary encapsulation on an original push file used for pushing information to the device model (col. 2 lines 32-37, Fig 1, i.e. the plugin generation application 106 processes the platform-independent model 103 to automatically generate one or more of a plurality of platform-specific plugins 109a... 109N. Each platform-specific plugin 109 interfaces with a cross-platform development tool that allows a developer to code against the library or SDK for the respective platform .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Massaguer into the invention of Hu, where Massaguer provides a platform-independent model is obtained for software functionality such as an application programming interface (API) to a software development kit (SDK) in order to provide better quality of service by the reducing the existence multiple incompatible software platforms where a cross- platform development tool allows a developer to write code for an application in one language, and then generate multiple versions of the application that are each compatible with a respective platform, see Massaguer col. 1 lines 6-11 and lines 44-48.
Per claim 10, refer to the same rationale as explained in claim 5.
Per claim 15, refer to the same rationale as explained in claim 5(see Hu, paragraph 0011, processor and memory).

Per claim 19, refer to the same rationale as explained in claim 5(see Hu, paragraph 0011, processor and memory).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647